DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges receipt of the lengthy information disclosure statements filed 06/09/20, 06/11/20, 09/23/20, 12/23/20, and 047/08/21 citing  well over 1200 references.  
Applicant should note that the large number of references in the attached IDShave been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may notcomply with applicants' duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338. There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner.  Accordingly, the Examiner has considered these references in the same manner as references encountered during a normal search of Office search files.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third sheet of material”, the “first axial level”, the “second axial level”, the “arm-tip”, “ventricular legs”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-9 and 147-153 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for referring to the arms and legs being coupled “at a first axial level” or a “second axial level” with respect the longitudinal axis. However, as the Examiner best understands, a longitudinal axis doesn’t have any “levels”. These supposed “levels” are also not described in the drawings and thus the Examiner is unsure what these are. 
Claim 2 is indefinite for claiming the first sheet is “shaped as a major arc of an annulus” when it is unclear what this means. Considering the application is directed towards a heart valve, it is unclear whether “annulus” is referencing an annulus of a valve (which doesn’t have any precise shape, and furthermore depends on which annulus, presumably of the heart, is being referenced. For example, a mitral annulus has a different shape than a tricuspid annulus). It is further possible this is referencing an annulus not as being a part of the heart, but rather any annulus (which the Examiner understands to have a ring-shape). However, it is unclear what is meant and what shape is assumed by the first sheet. 
Furthermore, regardless of the interpretation above regarding what an “annulus” is, it is unclear what a “major arc” of an annulus is. It is unclear whether there is more than one arc (e.g. a minor arc and a major arc), or whether this is a particular structure the Examiner is unaware of. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        04/21/21